 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 26, 2017,
by and among Enerpulse Technologies, Inc., a Nevada corporation, with
headquarters located at 2451 Alamo Ave. NE, Albuquerque, New Mexico 87106 (the
“Company”), and Passaic River Capital LLC (the “Buyer”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized a new series of senior secured convertible notes
of the Company, in substantially the form attached hereto as Exhibit A (the
“Offered Notes”), which Offered Notes shall be convertible into the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (the shares of
Common Stock issuable pursuant to the terms of the Offered Notes, including,
without limitation, upon conversion as payment of interest or otherwise,
collectively, the “Conversion Shares”), in accordance with the terms of the
Offered Notes.

 

C. At the Initial Closing (as defined below), the Buyer wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate principal amount of Initial Notes (as defined below)
set forth opposite the Buyer’s name in column (3) on the Schedule of Buyers
attached hereto.

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

E. The Offered Notes will rank senior to all outstanding and future indebtedness
of the Company (other than Permitted Senior Indebtedness) (as defined in the
Offered Notes) and pari passu with the 10% Senior Secured Convertible Notes
issued to the Buyer on July 27, 2016, will be guaranteed by all direct and
indirect U.S. Subsidiaries (as defined in Section 3(a)) of the Company,
currently formed or formed in the future, as evidenced by a guaranty agreement,
in the form attached hereto as Exhibit D (as amended or modified from time to
time in accordance with its terms, the “Guaranty Agreement”), and assuming the
Collateral Agent (as defined below) takes the proper and necessary steps to
perfect the security interest immediately following the Initial Closing Date or
the Additional Closing Date, as the case may be, will be secured by a first
priority perfected security interest, subject to Permitted Liens (as defined in
the Offered Notes) which may have priority over such security interest to the
extent such Permitted Liens are expressly subordinated to such security interest
or are subordinated as a matter of law to such security interest, in all of the
current and future assets of the Company and all direct and indirect U.S.
Subsidiaries of the Company, currently formed or formed in the future, and a
pledge of 65% of the capital stock of any direct foreign subsidiary of the
Company, currently formed or formed in the future, as evidenced by a pledge and
security agreement, substantially in the form attached hereto as Exhibit E, (as
amended or modified from time to time in accordance with its terms, the
“Security Agreement”).

 

   

  

 

F. The Offered Notes and the Conversion Shares are collectively are referred to
herein as the “Securities”.

 

G. Contemporaneously with this execution and delivery of this Agreement, the
Company will execute and deliver one or more securities purchase agreements (the
“Other Securities Purchase Agreements”) with other investors to purchase the
Company’s 15% Senior Subordinated Secured Convertible Notes due 2020 (the “Other
Notes”).

 

H. NOW, THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF OFFERED NOTES.

 

(a) Purchase of Offered Notes.

 

(i) Initial Closing. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, the Company shall issue and sell to the
Buyer, and the Buyer agrees to purchase from the Company, on the Initial Closing
Date (as defined below), a principal amount of Offered Notes (the “Initial
Notes”) as is set forth opposite the Buyer’s name in column (3) on the Schedule
of Buyers. The initial closing hereunder (the “Initial Closing”) shall take
place at 10:00 a.m., New York City time, on or prior to January 26, 2017 (the
“Initial Closing Date”) after notification of satisfaction (or waiver) of the
conditions to the Initial Closing set forth in Sections 5 and 6 hereof at the
offices of Troutman Sanders LLP, 875 Third Avenue, New York, New York 10022 or
such other location as is mutually agreed by the Company and the Buyers.

 

(ii) Additional Closings. After the Initial Closing, additional Offered Notes in
the aggregate principal amount of up to $112,500 (the “Additional Notes”) shall
be issued and sold to the Buyer (at its sole election) at one or more additional
closings (each a “Additional Closing” and all Additional Closings and the
Initial Closing, together, the “Closings”). Each Additional Closing shall take
place at 10:00 a.m., New York City time, on such date (each such date, a
“Additional Closing Date”) as is mutually agreed to by the Company and Buyer but
in no event after June 30, 2017, after notification of satisfaction (or waiver),
of the conditions to the Subsequent Closing set forth in Sections 5 and 6 hereof
at the offices of Troutman Sanders LLP, 875 Third Avenue, New York, New York
10022 or such other location as is mutually agreed by the Company and Buyer
being sold in the Additional Closing in question.

 

(b) Purchase Price. The aggregate purchase price for the Offered Notes to be
purchased by the Buyer at the Initial Closing and each Additional Closing, as
the case may be (the “Purchase Price”), shall be the amount set forth opposite
the Buyer’s name in column (5) of the Schedule of Buyers. The Buyer shall pay
$1,000 for each $1,000 of principal amount of Offered Notes, to be purchased by
the Buyer at the Initial Closing or the Additional Closing, as the case may be.

 

 - 2 - 

  

 

(c) Form of Payment.

 

(i) On the Initial Closing Date, (i) the Buyer shall pay the Purchase Price to
the Company for the Initial Notes to be issued and sold to the Buyer at the
Initial Closing by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to the Buyer the Initial Notes (allocated in the principal amounts as the Buyer
shall request) which the Buyer is then purchasing hereunder, duly executed on
behalf of the Company and registered in the name of the Buyer or its designee.

 

(ii) On each Additional Closing Date, (i) the Buyer shall pay the Purchase Price
to the Company for the Additional Notes to be issued and sold to the Buyer at
the Additional Closing by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver to the Buyer the Additional Notes (allocated in the principal
amounts as the Buyer shall request) which the Buyer is then purchasing
hereunder, duly executed on behalf of the Company and registered in the name of
the Buyer or its designee.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to
the Company that:

 

(a) No Public Sale or Distribution. The Buyer is (i) acquiring the Offered
Notes, and (ii) upon conversion of the Offered Notes will acquire the Conversion
Shares issuable pursuant to the Offered Notes, for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, the
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. The Buyer is acquiring the Securities hereunder in the ordinary
course of its business. The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined below) to
distribute any of the Securities. For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

 - 3 - 

  

 

(d) Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors, if
any, or its representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained herein. The Buyer
understands that its investment in the Securities involves a high degree of
risk. The Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. The Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) such Securities have
been sold pursuant to a registration statement declared effective by the
Securities and Exchange Commission, (B) the Buyer shall have delivered to the
Company an opinion of counsel, in a form reasonably acceptable to the Company,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) the Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document (as defined in Section
3(b)), including, without limitation, this Section 2(f).

 

 - 4 - 

  

 

(g) Legends. The Buyer understands that the certificates or other instruments
representing the Offered Notes and the stock certificates representing the
Conversion Shares, except as set forth below, shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities have
been sold pursuant to a registration statement that has been declared effective
by the Securities and Exchange Commission, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, (iii) the Securities are then
eligible to be sold, assigned or transferred pursuant to Rule 144 without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto), or (iv) the
Securities have been sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall be responsible for the fees of its transfer agent and
all DTC fees associated with such issuance.

 

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of the
Buyer and shall constitute the legal, valid and binding obligations of the Buyer
enforceable against the Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

 - 5 - 

  

 

(i) No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement and the Registration Rights Agreement and the consummation by the
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of the Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.

 

(j) Residency. The Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(k) Independent Evaluation. The Buyer confirms and agrees that it has
independently evaluated the merits of its decision to purchase the Securities.

 

(l) Acknowledgement of Risk. The Buyer acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including,
without limitation, (i) the Company remains an early stage business with limited
operating history and requires substantial funds in addition to the proceeds
from the sale of the Securities; (ii) an investment in the Company is
speculative, and only purchasers who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (iii)
the Buyer may not be able to liquidate its investment; (iv) transferability of
the Securities is limited; (v) in the event of a disposition of the Securities,
the Buyer could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future.

 

(m) Certain Trading Activities. The Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with the
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing as of the time that the Buyer was first
contacted regarding the specific investment in the Company contemplated by this
Agreement and ending immediately prior to the execution of this Agreement by the
Buyer (it being understood and agreed that for all purposes of this Agreement,
and, without implication that the contrary would otherwise be true, that neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock). Notwithstanding the
foregoing, in the case that the Buyer is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of the Buyer’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of the Buyer’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. “Short Sales”
means all “short sales” as defined in Rule 200 promulgated under Regulation SHO
under the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

 - 6 - 

  

 

(n) Experience of the Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that:

 

(a) Organization and Qualification. Each of the Company and each of its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities duly organized and validly existing and
in good standing under the laws of the jurisdiction in which they are formed,
and have the requisite power and authorization to own their properties and to
carry on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or on the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform any of its obligations under any of the Transaction Documents (as
defined below). The Company has no Subsidiaries except as set forth on Schedule
3(a).

 

 - 7 - 

  

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Offered Notes, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)), the Security Documents (as
defined below) and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Offered Notes, and the
reservation for issuance and the issuance of the Conversion Shares have been
duly authorized by the Company’s Board of Directors and (other than the filing
with the SEC of one or more Registration Statements (as defined in the
Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement, the 8-K Filing (as defined below), the Form D
with the SEC and other filings as may be required by state securities agencies,
the filing of any necessary Financing Statements and appropriate Assignments for
Security in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case in accordance with the Security
Agreement (collectively, the “Required Filings”)) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law and public policy, and the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. Each of the Subsidiaries party to any of
the Transaction Documents has the requisite power and authority to enter into
and perform its obligations under such Transaction Documents. The execution and
delivery by the Subsidiaries party to any of the Transaction Documents of such
Transaction Documents and the consummation by such Subsidiaries of the
transactions contemplated thereby have been duly authorized by such
Subsidiaries’ respective boards of directors (or other applicable governing
body) and (other than filings as may be required by state securities agencies)
no further filing, consent, or authorization is required by such Subsidiaries,
their respective boards of directors (or other applicable governing body) or
stockholders (or other applicable owners of equity of such Subsidiaries). The
Transaction Documents to which any of the Subsidiaries are parties have been
duly executed and delivered by such Subsidiaries, and constitute the legal,
valid and binding obligations of such Subsidiaries, enforceable against them in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law and public policy, and the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. For purposes of this Agreement, the term
“Security Documents” means the Guaranty Agreement, the Security Agreement and
any other related collateral documents to be executed or filed by any of the
parties hereto or thereto in connection with the Closing hereunder and in
connection with the foregoing agreements and documents.

 

 - 8 - 

  

 

(c) Issuance of Securities. The issuance of the Offered Notes is duly authorized
and, upon issuance in accordance with the Transaction Documents, the Offered
Notes shall be validly issued and free from all preemptive or similar rights,
taxes, liens and charges and other encumbrances with respect to the issue
thereof. As of the date of the Stockholder Approval, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds (the “Required Reserved Amount) 120% of the maximum number of
Conversion Shares issued and issuable pursuant to the Offered Notes based on the
Conversion Price (as defined in the Offered Notes) (without taking into account
any limitations on the issuance thereof pursuant to the terms of the Offered
Notes) as of the Trading Day (as defined in the Offered Notes) immediately
preceding the applicable date of determination. As of the date hereof, there are
69,953,636 shares of Common Stock authorized and unissued. Upon conversion of
the Offered Notes in accordance with the Offered Notes, the Conversion Shares
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Offered Notes and reservation for
issuance and issuance of the Conversion Shares) will not (i) result in a
violation of the Articles of Incorporation (as defined in Section 3(r)) or
Bylaws (as defined in Section 3(r)), any memorandum of association, certificate
of incorporation, certificate of formation, bylaws, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) except as set forth on Schedule 3(d), conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTCQB (the “Principal Market”) and including all
applicable foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.

 

(e) Consents. Other than the Required Filings, neither the Company nor any of
its Subsidiaries is required to obtain any consent, authorization or order of,
or make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than such consents and approvals to be obtained on or prior to
the Closing Date). All consents, authorizations, orders, filings and
registrations which the Company or any of its Subsidiaries is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date (or in the case of the Required Filings, will be made timely
after the Closing Date as applicable), and the Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the requirements for continued qualification of the Principal
Market and has no knowledge of any facts or circumstance that would reasonably
lead to removal of the Common Stock from quotation on the Principal Market in
the foreseeable future. The issuance by the Company of the Securities shall not
have the effect of removing the Common Stock from quotation on the Principal
Market.

 

 - 9 - 

  

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144)
or (iii) to the knowledge of the Company, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s reasonable and documented fees and out-of-pocket
expenses) arising in connection with any such claim. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are designated for quotation. None of the Company,
its Subsidiaries, their affiliates and any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act or cause the
offering of any of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.

 

 - 10 - 

  

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable pursuant to terms of the Offered Notes will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares pursuant to the terms of the Offered Notes in
accordance with this Agreement and the Offered Notes is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation, Bylaws or other organizational documents or the laws of the
jurisdiction of its formation which is or could become applicable to the Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and the Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company or any of its Subsidiaries.

 

(k) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(k),
since January 1, 2014, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (“GAAP”) (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments which will not be material, either individually or in
the aggregate). No other information provided by or on behalf of the Company to
any of the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedules to this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

 - 11 - 

  

 

(l) Absence of Certain Changes. Since December 31, 2015, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its Subsidiaries. Since
December 31, 2015, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact that would reasonably lead a creditor to do so.
The Company and its Subsidiaries, individually and on a consolidated basis, will
not be, after giving effect to the transactions contemplated hereby to occur at
the Closing, Insolvent (as defined below). For purposes of this Section 3(l),
“Insolvent” means, with respect to any Person, (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness (as defined in Section 3(s)), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth on Schedule 3(m), no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Articles of Incorporation or Bylaws or their organizational charter or
memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to the removal from quotation of the
Common Stock by the Principal Market in the foreseeable future. The Company and
each of its Subsidiaries possess all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

 - 12 - 

  

 

(o) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p) Sarbanes-Oxley Act. Except as set forth on Schedule 3(p), the Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, that are effective as of the date hereof, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof. The matter set forth in Schedule 3(p) would not
reasonably be expected to have a Material Adverse Effect.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other entity in which any
such officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

 - 13 - 

  

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Common Stock, of which as
of the date hereof, 33,046,364 shares are issued and outstanding, 26,602,702
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans and 197,536,831 shares are reserved for issuance pursuant to
securities (other than the aforementioned options and the Offered Notes)
exercisable or exchangeable for, or convertible into, Common Stock, and (ii)
10,000,000 shares of preferred stock, par value $0.001 per share, of which as of
the date hereof 10 shares are issued and outstanding as of the date hereof. No
shares of Common Stock are held in treasury and all of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. (i) None of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) except as disclosed in Schedule 3(r)(ii), there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares or capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) except as disclosed in Schedule 3(r)(iii), there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts filed in connection with the
Company or any of its Subsidiaries; (v) except as disclosed in Schedule 3(r)(v),
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) except as disclosed in Schedule
3(r)(vii), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;
(viii) neither the Company nor any Subsidiary has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) neither the Company nor any Subsidiary has any liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
any of its Subsidiary’s’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished or made available to the Buyers true, correct and complete copies of
the Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for shares of Common
Stock and the material rights of the holders thereof in respect thereto.

 

 - 14 - 

  

 

(s) Indebtedness and Other Contracts. (i) Except as disclosed in Schedule
3(s)(i), neither the Company nor any of its Subsidiaries has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in Schedule 3(s)(ii),
neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) neither the Company nor any of its
Subsidiaries is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect. Schedule 3(s)(i)
provides a detailed description of the material terms of any such outstanding
Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money in excess of
$50,000, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with GAAP (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, tax, right of first refusal, lien, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s Subsidiaries or any
of the Company’s or its Subsidiaries’ officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such

 

 - 15 - 

  

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(v) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer or other key employee of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer or other key employee of
the Company or any of its Subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for Permitted Liens (as defined in the Offered Notes), which do not
materially affect the value of such property and do not interfere with the use
made or proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of its Subsidiaries.

 

 - 16 - 

  

 

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. Each of patents owned by the Company or
any of its Subsidiaries is listed on Schedule 3(x)(i). Except as set forth in
Schedule 3(x)(ii), none of the Company’s Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or any of its Subsidiaries of Intellectual Property Rights of
others. There is no claim, action or proceeding being made or brought, or to the
knowledge of the Company or any of its Subsidiaries, being threatened, against
the Company or any of its Subsidiaries regarding its Intellectual Property
Rights. Neither the Company nor any of its Subsidiaries is aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Investment Company Status. Neither the Company nor any of its Subsidiaries
is, nor upon consummation of the sale of the Securities, and for so long the
Buyer holds any Securities, will be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(bb) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all U.S. federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim.

 

 - 17 - 

  

 

(cc) Internal Accounting and Disclosure Controls. Except as disclosed in
Schedule 3(cc), the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as disclosed in Schedule 3(cc), the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness, other than those material
weaknesses disclosed in Schedule 3(cc), in any part of the system of internal
accounting controls of the Company or any of its Subsidiaries.

 

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(ee) Ranking of Offered Notes. Except as disclosed on Schedule 3(ee), no
Indebtedness of the Company or any of its Subsidiaries is senior to or ranks
pari passu with the Offered Notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

(ff) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to the Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

 - 18 - 

  

 

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.

 

(hh) Acknowledgement Regarding Buyers’ Trading Activity. The Company
acknowledges and agrees that (i) the Buyer has not been asked to agree, nor has
the Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) the Buyer,
and counter-parties in “derivative” transactions to which the Buyer is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock, and (iii) the Buyer shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) the Buyer may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Conversion Shares are being determined and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Offered Notes, or any of the documents executed in
connection herewith.

 

(ii) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is or has ever been, and so long as any Securities remain
outstanding, shall not become, a U.S. real property holding corporation within
the meaning of Section 897 of the Code and the Company shall so certify upon the
Buyer’s request.

 

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with the Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

 - 19 - 

  

 

(ll) Disclosure. After the time of the filing of the Form 8-K (as defined
below), the Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyer or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information concerning the Company or any of its
Subsidiaries. The Company understands and confirms that the Buyer will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyer regarding the Company, or any of
its Subsidiaries, their business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, furnished by or on behalf
of the Company or any of its Subsidiaries is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. All of the written
information furnished after the date hereof by or on behalf of the Company or
any of its Subsidiaries to you pursuant to or in connection with this Agreement
and the other Transaction Documents, taken as a whole, will be true and correct
in all material respects as of the date on which such information is so provided
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(mm) Shell Company Status. The Company is not, and has not been since September
4, 2013, an issuer identified in Rule 144(i)(1) of the 1933 Act. As of September
4, 2013, the Company filed current “Form 10 information” (as defined in Rule 144
(i)(3)) with the SEC reflecting its status as an entity that was no longer an
issuer described in Rule 144(i)(1)(i).

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.

 

 - 20 - 

  

 

(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(qq) Other Covered Persons. The Company is not aware of any Person (other than
the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

 

(rr) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

4. COVENANTS.

 

(a) Reasonable Best Efforts. Each party shall use its reasonably best efforts
timely to satisfy each of the covenants and the conditions to be satisfied by it
as provided in Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. The Company shall, on or promptly after the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or promptly after the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all of the Conversion Shares and
none of the Offered Notes are outstanding (the “Reporting Period”), the Company
shall use its reasonable best efforts to file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would no longer require or otherwise
permit such termination.

 

 - 21 - 

  

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely for working capital and general corporate purposes.

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period, unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, and (ii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

(f) Listing. The Company shall maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market (as defined in
the Offered Notes). Neither the Company nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the removal from
quotation of the Common Stock on the Principal Market unless the Common Stock
has been or is being listed or quoted on another Eligible Market prior to, or
contemporaneously with, such removal. If after the date hereof the Common Stock
becomes listed on an Eligible Market that is a national securities exchange, the
Company shall promptly secure the listing of all of the Registrable Securities
(as defined in the Registration Rights Agreement) and shall maintain such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents for so long as the Common Stock remains listed on
such Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(f).

 

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by the Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Buyer harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorney’s fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers.

 

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees, at such
applicable Buyer’s expense, to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

 

 - 22 - 

  

 

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the fourth Business Day after this Agreement has
been executed, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of Note, the
Registration Rights Agreement, the Security Agreement and the form of Guaranty,
the “8-K Filing”). Neither the Company, its Subsidiaries nor the Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and (ii) as is required by applicable law and
regulations. Except for the Registration Statement required to be filed pursuant
to the Registration Rights Agreement, the Form 8-K Filing and as otherwise
required by applicable law and regulations, without the prior written consent of
the Buyer, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of the Buyer in any filing, announcement, release or
otherwise.

 

(j) Additional Notes; Variable Securities. So long as the Buyer beneficially
owns any Offered Notes, the Company will not issue any Offered Notes other than
to the Buyer as contemplated hereby, and other than as contemplated by the Other
Securities Purchase Agreements and the Additional Securities Purchase
Agreements, and the Company shall not issue any other securities that would
cause a breach or default under the Offered Notes. For so long as any Offered
Notes remain outstanding, other than as contemplated by the Other Securities
Purchase Agreement and the Additional Securities Purchase Agreement, the Company
shall not, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock (other than with respect to
customary weighted-average anti-dilution and full-ratchet anti-dilution
adjustments), including by way of one or more reset(s) to any fixed price,
unless the conversion, exchange or exercise price of any such security cannot be
less than the then applicable Conversion Price with respect to the Common Stock
into which any Note is convertible.

 

(k) Corporate Existence. So long as the Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Offered Notes) unless the Company
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Offered Notes.

 

 - 23 - 

  

 

(l) Reservation of Shares. So long as the Buyer owns any Securities, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less than the Required Reserve Amount. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3(c), in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount.

 

(m) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(n) Additional Issuances of Securities.

 

(i) From the date hereof until the earlier of (x) the time of the registration
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) pursuant to and in accordance with the Registration Rights Agreement,
which registration remains in effect and (y) such time as all of the Registrable
Securities, if a registration statement is not available for the resale of all
of the Registrable Securities may be sold pursuant to Rule 144, the Company
shall not, directly or indirectly, file any registration statement with the SEC,
or file any amendment or supplement thereto, or grant any registration rights to
any Person that can be exercised prior to the earlier of such time as set forth
above, other than pursuant to the Registration Rights Agreement and any
registration statement registered on Form S-8 or S-4.

 

(ii) From the date hereof until the date that ninety (90) days immediately
following the Closing Date, other than with respect to Excluded Securities (as
defined in the Offered Notes), the Company will not: (i) directly or indirectly,
offer, sell, grant any option to purchase, or otherwise dispose of (or announce
any offer, sale, grant or any option to purchase or other disposition of) any of
its or its Subsidiaries’ equity or equity equivalent securities, including
without limitation any convertible debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents or (ii) be party to any solicitations, negotiations or discussions
with regard to the foregoing.

 

(o) Directors. Within 10 days of written request from the Buyer, the Board of
Directors of the Company shall take all necessary action to appoint to the Board
of Directors such persons as the Buyer shall determine so that, following such
appointment, such persons represent one third (1/3) of the number of persons on
the Board of Directors; provided that in order to comply with this Section 4(o),
the Board of Directors shall cause such number of current members of the Board
of Directors to resign from the Board rather than increase the size of the
Board.

 

 - 24 - 

  

 

(p) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(q) Collateral Agent.

 

(i) The Buyer hereby (a) appoints Passaic River Capital LLC as the collateral
agent hereunder and under the Security Documents (in such capacity, the
“Collateral Agent”), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer’s behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or pursuant to any Security Documents, a fiduciary
relationship in respect of the Buyer. Neither the Collateral Agent nor any of
its officers, directors, employees and agents shall have any liability to the
Buyer for any action taken or omitted to be taken in connection hereof or the
Security Documents except to the extent caused by its own gross negligence or
willful misconduct, and the Buyer agrees to defend, protect, indemnify and hold
harmless the Collateral Agent and all of its officers, directors, employees and
agents (collectively, the “Collateral Agent Indemnitees”) from and against any
losses, damages, liabilities, obligations, penalties, actions, judgments, suits,
fees, costs and expenses (including, without limitation, reasonable attorneys’
fees, costs and expenses) incurred by such Collateral Agent Indemnitee, whether
direct, indirect or consequential, arising from or in connection with the
performance by such Collateral Agent Indemnitee of the duties and obligations of
Collateral Agent pursuant hereto or any of the Security Documents.

 

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Offered Notes and the Security Documents at
any time by giving at least ten (10) Business Days prior written notice to the
Company and each holder of the Offered Notes. Such resignation shall take effect
upon the acceptance by a successor Collateral Agent of appointment as provided
below. Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Offered Notes shall appoint a successor
Collateral Agent. Upon the acceptance of the appointment as Collateral Agent,
such successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Offered Notes and the Security Agreement. After any
Collateral Agent’s resignation hereunder, the provisions of this Section 4(q)
shall inure to its benefit. If a successor Collateral Agent shall not have been
so appointed within said ten (10) Business Day period, the retiring Collateral
Agent shall then appoint a successor Collateral Agent who shall serve until such
time, if any, as the holders of a majority of the outstanding principal amount
of Offered Notes appoints a successor Collateral Agent as provided above.

 

 - 25 - 

  

 

(iv) The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Offered Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(q), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

 

(v) The Collateral Agent shall terminate the Security Documents promptly
following the date that the Investors may sell all of the Registrable Securities
without restriction or limitation pursuant to Rule 144 (or any successor
thereto) promulgated under the 1933 Act continuously for forty-five (45)
consecutive days.

 

(r) No Net Short Sales. So long as the Offered Notes remain outstanding, neither
Buyer nor any of its affiliates nor any entity managed or controlled by the
Buyer (collectively, the “Restricted Persons” and each of the foregoing is
referred to herein as a “Restricted Person”) shall maintain, in the aggregate, a
Net Short Position. For purposes hereof, a “Net Short Position” by a Restricted
Person means a position whereby such Restricted Person has executed one or more
sales of Common Stock that is marked as a short sale (but not including any sale
marked “short exempt”) and that is executed at a time when such Restricted
Person has no equivalent offsetting long position in the Common Stock (or is
deemed to have a long position hereunder or otherwise in accordance with
Regulation SHO under the 1934 Act); provided, further that no “Short Sale” shall
be deemed to exist as a result of any failure by the Company (or its agents) to
deliver Conversion Shares upon conversion of the Offered Notes to any Restricted
Person converting such Offered Notes. For purposes of determining whether a
Restricted Person has an equivalent offsetting long position in the Common
Stock, such Restricted Person shall be deemed to hold “long” all Common Stock
that is either (i) then owned by such Restricted Person, if any, (ii) then
issuable to such Restricted Person as Conversion Shares pursuant to the terms of
the Offered Notes then held by such Restricted Person, if any, (without regard
to any limitations on conversion set forth in the Offered Notes and giving
effect to any conversion price adjustments that would take effect given only the
passage of time), or (iii) that may be issued as Interest Shares pursuant to the
terms of the Offered Notes to such Restricted Person. Notwithstanding the
foregoing, nothing contained herein (i) shall (without implication that the
contrary would otherwise be true) prohibit any Restricted Person from selling
“long” (as defined under Rule 200 promulgated under Regulation SHO under the
1934 Act) the Securities or any other Common Stock then owned by such Restricted
Person or (ii) shall constitute a covenant, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions.

 

 - 26 - 

  

 

(t) Option to Purchase Preferred Stock. From the date that the Offered Notes and
the 10% Senior Secured Convertible Notes issued to the Buyer on January 27, 2106
are converted into shares of Common Stock, until Janaury 26, 2020, the Buyer has
the option, in its sole and absolute discretion, to purchase 10 shares of a new
series of preferred stock of the Company for a purchase price of $10.00, which
new series of preferred stock will have substantially similar rights, powers,
and preferences as the shares of series A preferred stock, par value $0.001 per
share, which were issued to the Buyer on July 27, 2016; provided that the new
series of preferred stock will provide that the Buyer will have right to appoint
a majority of the members Board of Directors of the Company.

 

(u) Stockholder Approval. The Company shall use commercially reasonable efforts
to provide each stockholder entitled to vote at a special meeting of
stockholders of the Company (the “Stockholder Meeting”) a proxy statement
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for (i) an
amendment to the Company’s articles of incorporation that would increase the
number of authorized shares of Common Stock to at least 200,000,000 within one
year of the date of the shareholder authorization; and (ii) an amendment to the
Company’s articles of incorporation to that would authorize the Company to
effect a reverse split of its outstanding shares of Common Stock within one year
of the date of the shareholder authorization within a range of one share of
Common Stock for every two shares of Common Stock to one share of Common Stock
for every 40 shares of Common Stock, with the exact reverse split ratio to be
decided by the Board of Directors of the Company prior to the effective time of
the reverse stock split amendment (such affirmative approval being referred to
herein as the “Stockholder Approval”, and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”), and the Company shall use its
commercially reasonable efforts to solicit its stockholders’ approval of such
Stockholder Resolutions and shall cause the Board of Directors of the Company to
recommend to the stockholders that they approve such Stockholder Resolutions.
The Company shall use its commercially reasonable efforts to cause the
Stockholder Meeting to be promptly called and held not later than the ninetieth
(90th) day following the Closing Date. The Buyer agrees to vote all shares of
Common Stock it beneficially owns on the record date applicable to the
Stockholder Meeting that are eligible to vote in connection with the Stockholder
Resolutions in favor of adopting the Stockholder Resolutions. Notwithstanding
the foregoing, the Company may obtain the Stockholder Approval through the
written consent of holders of a majority of the shares of Common Stock of the
Company; provided that in such case the Company will use its commercially
reasonable efforts to prepare and file with the SEC the preliminary Information
Statement in accordance with Rule 14C to be sent to the Shareholders of the
Company in connection with such written consent no later than the thirtieth
(30th) day following the Closing Date and cause the Stockholder Approval to be
effective no later than the ninetieth (90th) day following the Closing Date.

 

(v) So long as the Offered Notes remain outstanding, the Company and its
subsidiaries shall not, without the prior written consent of the Buyer, (i)
disburse or pay any amounts equal to or exceeding $2,500; (ii) make any loan or
advance to any person or entity or cause the Company or any of its Subsidiaries
to make any loan or advance to any person or entity; (iii) incur, or cause the
Company or any of its subsidiaries to incur, any contractual obligation that
requires the Company, or any of its subsidiaries , as the case may be, to make
one-time or annual payments in excess of $2,500, or (iv) authorize or agree to
take any of the actions described in this Section 4(v).

 

 - 27 - 

  

 

(w) The Company shall use its commercially reasonable efforts to have its shares
of Common Stock quoted on the Principal Market no later than the ninetieth
(90th) days following the Closing Date.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Offered Notes in which the Company
shall record the name and address of the Person in whose name the Offered Notes
have been issued (including the name and address of each transferee), the
principal amount of Offered Notes held by such Person, and the number of
Conversion Shares issuable pursuant to the terms of the Offered Notes. The
Company shall keep the register open and available at all times during regular
business hours for inspection at reasonable times by the Buyer or its legal
representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit F attached hereto (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or, to the extent permitted by applicable
securities laws, credit shares to the applicable balance accounts at DTC,
registered in the name of the Buyer or its respective nominee(s), for the
Conversion Shares issuable upon conversion of the Offered Notes in such amounts
as specified from time to time by the Buyer to the Company upon conversion of
the Offered Notes. The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(f) hereof, will be given
by the Company to its transfer agent, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. If a Buyer
effects a sale, assignment or transfer of the Securities in accordance with
Section 2(f), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or, to the extent permitted
by applicable securities laws, credit shares to the applicable balance accounts
at DTC in such name and in such denominations as specified by the Buyer to
effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves the Conversion Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

 - 28 - 

  

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Initial Notes or
the Additional Notes, as the case may be, to the Buyer at the Initial Closing or
the Additional Closing, as the case may be, is subject to the satisfaction, at
or before the Initial Closing Date or the Additional Closing Date, as the case
may be, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Buyer with prior written notice thereof:

 

(i) The Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) The Buyer shall have delivered the Purchase Price contemplated by Section
1(c) hereof for the Initial Notes or the Additional Notes, as the case may be,
being purchased by the Buyer at the Initial Closing or the Additional Closing,
as the case may be, pursuant to Section 1(d) hereof by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii) The representations and warranties of the Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) as of the date when made and as of the Initial Closing Date or the
Additional Closing Date, as the case may be, as though made at that time (except
for representations and warranties that speak as of a specific date which shall
be true and correct as of such specified date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Initial Closing Date or the
Additional Closing Date, as the case may be.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer hereunder to purchase the Initial Notes or the
Additional Notes, as the case may be, at the Initial Closing or the Additional
Closing, as the case may be, is subject to the satisfaction, at or before the
Initial Closing Date or the Additional Closing Date, as the case may be, of each
of the following conditions, provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i) The Company and each of its Subsidiaries shall have duly executed and
delivered to the Buyer each of the following documents to which it is a party:
(A) each of the Transaction Documents, and (B) the Initial Notes or the
Additional Notes, as the case may be (allocated in such principal amounts as the
Buyer shall request), being purchased by the Buyer at the Initial Closing Date
or the Additional Closing Date, as the case may be, pursuant to this Agreement;

 

(ii) The Company shall have delivered to the Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit F attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

 - 29 - 

  

 

(iii) The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) Trading
Days of the Initial Closing Date or the Additional Closing Date, as the case may
be.

 

(iv) The Company shall have delivered to the Buyer a certificate evidencing the
Company’s and each of its Subsidiaries’ qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conduct business, as
of a date within ten (10) Trading Days of the Initial Closing Date or the
Additional Closing Date, as the case may be.

 

(v) The Company shall have delivered to the Buyer a certificate, executed by the
Secretary of the Company and dated as of the Initial Closing Date or the
Additional Closing Date, as the case may be, as to (i) the resolutions
consistent with Section 3(b) as adopted by the Company’s and each of its
Subsidiaries’ Board of Directors in a form reasonably acceptable to the Buyer,
(ii) the Articles of Incorporation of the Company and each of its Subsidiaries
and (iii) the Bylaws of the Company and each of its Subsidiaries, each as in
effect at the Initial Closing or Additional Closing, as the case may be, in the
form attached hereto as Exhibit G.

 

(vi) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) as of the date when made and as of the Initial Closing Date or the
Additional Closing Date, as the case may be, as though made at that time (except
for representations and warranties that speak as of a specific date which shall
be true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Initial Closing
Date or the Additional Closing Date, as the case may be. The Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Initial Closing Date or the Additional Closing Date, as the case
may be, to the foregoing effect in the form attached hereto as Exhibit H.

 

(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Initial
Notes or the Additional Notes, as the case may be.

 

(viii) Each of the Company’s U.S. Subsidiaries shall have executed and delivered
to the Buyer the Guaranty Agreement.

 

 - 30 - 

  

 

(ix) The Collateral Agent shall have received certified copies of request for
copies of information on Form UCC-11, listing all effective financing statements
which name as debtor the Company or any of its Subsidiaries and which are filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the
Collateral Agent, shall cover any of the Collateral, and the results of searches
for any lien recorded with the USPTO or U.S. copyright office, any tax lien and
judgment lien filed against such person or its property, which results, except
as otherwise agreed to in writing by the Collateral Agent, shall not show any
such liens.

 

(x) The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of its U.S. Subsidiaries, together with (A) the
original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer
and (B) any copyright, patent and trademark agreements required by the terms of
the Security Agreement.

 

(xi) The Company shall have delivered to the Buyer such other documents relating
to the transactions contemplated by this Agreement as the Buyer or its counsel
may reasonably request.

 

8. TERMINATION. In the event that the Initial Closing shall not have occurred
with respect to the Buyer on or before ten (10) Trading Days from the date
hereof due to the Company’s or the Buyer’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the nonbreaching party’s failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 - 31 - 

  

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature or .pdf signature. Delivery of a counterpart signature hereto by
facsimile or email/.pdf transmission shall be deemed valid delivery thereof.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate number of Registrable Securities issued or issuable under the Notes
(the “Required Holders”); provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of the Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer; provided, further, that (i)
the provisions of Section 4(q) cannot be amended without the additional prior
written approval of the Collateral Agent or its successor and (ii) any such
amendment or waiver that materially and adversely affects the rights of the
Placement Agent shall require the prior written consent of the Placement Agent.
No provisions hereto may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon the Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Notes. The Company has not, directly or indirectly, made any
agreements with the Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

 - 32 - 

  

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 



  If to the Company:           Enerpulse Technologies, Inc.     2451 Alamo Ave.
NE,     Albuquerque, New Mexico 87106     Telephone: (505) 842-5201    
Facsimile: (505) 213-0013     Attention: Bryan Templeton,       Chief Financial
Officer     Email: btempleton@enerpulse.com         With a copy to:          
Troutman Sanders LLP     875 Third Avenue     New York, NY 10022     Telephone:
(212) 704-6249     Facsimile: (212) 704-5900     Attention: Aurora Cassirer,
Esq.     E-mail: acasirer@troutmansanders.com         If to the Transfer Agent:
          Securities Transfer Corporation     2591 Dallas Parkway, Suite 102    
Frisco, Texas 75034     Telephone: (469) 633-0101     Facsimile: (469) 633-0088
    Attention: Christina Shelton, Original Issuance Department     E-mail:
shelton@stctransfer.com

 



 - 33 - 

  

 

If to the Buyer, to its address, facsimile number and e-mail address set forth
on the Schedule of Buyers, with copies to the Buyer’s representatives as set
forth on the Schedule of Buyers, or to such other address, facsimile number
and/or e-mail address and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party at
least one (1) Business day prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Offered Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Offered Notes). The Buyer may assign
some or all of its rights hereunder in connection with any assignment of
restricted Offered Notes of the Buyer without the consent of the Company, in
which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights related to such restricted Offered Notes assigned.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that (i) each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(m) and (ii) the Placement
Agent shall be a third party beneficiary of this Section 9(h) and Sections 1(e),
2(e), 2(k), 2(l), 2(m), 3(g), 4(g), 7(ii), 9(i) and 9(j).

 

 - 34 - 

  

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification. In consideration of the Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable and
documented attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iii) the
status of the Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(m)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

 - 35 - 

  

 

(m) Remedies. The Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforces or exercises its heir rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

[Signature Page Follows]

 

 - 36 - 

  

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       ENERPULSE TECHNOLOGIES, INC.       By:     Name:     Title:  

 

[Signature Page to Securities Purchase Agreement]

 

   

  

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYER:       PASSAIC RIVER CAPITAL LLC       By:     Name:     Title:  

 

   

  

 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)   (4)   (5)   (6)   (7)  Buyer  Address and Facsimile Number 
Aggregate Principal Amount of Notes   Number of Shares   Number of Shares  
Purchase Price   Legal Representative’s Address and Facsimile Number  Passaic
River Capital LLC  [Address]
Attention: [  ]
Facsimile: [  ]
Telephone: [  ]
Residence: [  ]
E-mail: [  ]  $[  ]             $[  ]     

 

   

  

 

EXHIBITS

 

Exhibit A Form of Notes Exhibit C Form of Registration Rights Agreement Exhibit
D Form of Guaranty Agreement Exhibit E Form of Security Agreement Exhibit F Form
of Irrevocable Transfer Agent Instructions Exhibit G Form of Secretary’s
Certificate Exhibit H Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a) Subsidiaries Schedule 3(d) Conflicts Schedule 3(k) SEC Documents
Schedule 3(m) Undisclosed Events, Liabilities, Developments or Circumstances
Schedule 3(p) Sarbanes-Oxley Act Schedule 3(q) Transactions with Affiliates
Schedule 3(r) Equity Capitalization Schedule 3(s) Indebtedness and Other
Contracts Schedule 3(x) Intellectual Property Rights Schedule 3(cc) Internal
Accounting and Disclosure Controls Schedule 3(ee) Ranking of Notes

 

   

  

 

